                IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONT ANA

                               HELENA DIVISION

UNITED STATES OF AMERICA,                     CR 18-16-H-CCL

           Plaintiff,

    vs.                                   PRELIMINARY ORDER OF
                                          FORFEITURE
JONATHAN HAYDEN WILLIAMS,

           Defendant.

      THIS MATTER comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture. Defendant Jonathan Hayden Williams appeared

before the Court on October 9, 2018, and entered a plea of guilty to Count I of the

Indictment. He also admitted the forfeiture allegation. Williams' plea provides a

factual basis and cause to issue an Order of Forfeiture, pursuant to 21 U.S.C. § 853

and 18 U.S.C. § 924(d).

      IT IS ORDERED:

      THAT Williams' interest in the following property is forfeited to the United

States in accordance with 21 U.S.C. § 853 and 18 U.S.C. § 924( d).

                • Any and all firearms and ammunition used in the knowing
                  commission of said offense; and



                                          1
                 •   2011 Dodge Ram, VIN: 1D7RV1CT0BS694092.

      THAT the United States Marshals Service and the Bureau of Alcohol,

Tobacco, Firearms and Explosives are directed to seize the property subject to

forfeiture and further to make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C.

§ 853(n)(l), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.
                        rli
      DATED this     _a_~ay of October, 2018.



                                     ~ Q
                                       Senior United States District Court Judge




                                          2
